Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhu et al  A new geostatistical approach for filling gaps in Landsat ETM+ SLC-off images (cited in the IDS) in view of  Johannesson US 2017/0323426.


Re claim 1 Zhu discloses A method comprising: partitioning, , an image into a group of segments, wherein each segment of the group of segments includes pixels corresponding to one type of homogeneous pixels (see  section 2.2.1.1 step one note that  multiple classes (I segments ) are determined i.e. vegetation water  ect see also figure 4); determining, by the processing system, a relative difference for each segment of the group of segments(see section 2.2.1.3 step 3 note that residuals (i.e. difference) are calculated based on class (i.e. segment)) are determined for each class); and adaptively correcting, by the processing system, pixels in gaps, wherein the pixels are classified to each segment, wherein the correcting is according to the relative difference for each segment ,and wherein the correcting results in an adaptively corrected image (see abstract  note the final output is a gap filled image  ( see section 2.2.1.5   first paragraph note that prediction of unscaled target pixels (gaps) is based on the residual vales  see section 2.2.16 note that final prediction values for target pixels are determined ).

Zhu does not expressly disclose by a processing system including a processor. Johannesson discloses  a similar satellite  image process which processing is performed by a processing system including a processor (see paragraph 30 and 65). The motivation to combine is to implement the function with a computer. Therefore it would have been obvious before the effective filing date of the claimed invention to combine the method of Zhu with the computer of Johannessson to reach the aforementioned advantage. 


Re claim 3 Zhu discloses wherein the image comprises a Landsat image that is one of an SLC-on or SLC-off image (see title).

Re claim 5 Zhu discloses wherein a number of the group of segments is automatically chosen by the processing system according to a clustering technique without a user selecting the number of the group of segments (see  section 2.2.1.1 step one note that 3 classes are used by the system which is not choses by a user  note this does not require this clusters spectrally similar pixels  ).





Claim(s)  4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhu et al  A new geostatistical approach for filling gaps in Landsat ETM+ SLC-off images in view of  Johannesson US 2017/0323426 in view of Schoerberl US 2014/0201667.

Re claim 4 Zhu does not expressly disclose wherein the image comprises a MODIS image. Schoerberl discloses filling gaps on satellite data (see paragraph 32 fill in gaps) and (satellite data comprsing modis data (see paragraph 55 and 56). One of ordinary skill in the art could have applied the techniques of Zhu to Modis data instead of Landsat data to fill in gap. The motivation to combine is to fill in gaps as appropriate for missing data. (see paragraph 32). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhu and Johannesson with Schoerberl to reach the aforementioned advantage.

Claim(s)  6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhu et al  A new geostatistical approach for filling gaps in Landsat ETM+ SLC-off images in view of  Johannesson US 2017/0323426 in view of Gao et al “Toward Mapping crop progress at field scales though fusion of Landsat and Modis imagery” (cited in the IDS).

Re claim 6 Zhu discloses performing the method on land stat images (see title). Zhu does not expressly disclose wherein the image is part of a first group of images having a higher resolution and a lower frequency temporal pattern than a second group of images, and wherein the method further comprises: performing, by the processing system, image fusion using the first and second groups of images to generate predicted images. Gau discloses wherein the image is part of a first group of images having a higher resolution and a lower frequency temporal pattern than a second group of images(see section 2.3 and fig. 3 note that Modis BRDF Modis daily SR and Landsat DN images obtained from 2001 -2014 each contain different resolutions and/or frequency ), and wherein the method further comprises: performing, , image fusion using the first and second groups of images to generate predicted images (see figure 3 note that the Landsat and Modis images are combined to generated a fused image  ). The motivation to combine is to “fusing Landsat and MODIS (Moderate Resolution Imaging Spectroradiometer) surface reflectance imagery to improve temporal sampling over that provided by Landsat alone” (see abstract. One of ordinary skill in the art could have applied the methods of Gao to calculate the fused images using the gap filled images of Zhu. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhu and Johannesson with Gao to reach the aforementioned advantage.

Re claim 7 Gao further discloses utilizing one or more other groups of images in the image fusion in an iterative technique, (see figure 3 note that Modis BRDF and Modis daily SR iamges are combined in a first iteration, the combination combined with landsat images to create a fused image in a second iteration )wherein the one or more other groups has one of a different resolution, a different frequency temporal pattern or a combination thereof than one of the first group, the second group or a combination thereof (see section 2.3 and fig. 3 note that Modis BRDF Modis daily SR and Landsat DN images obtained from 2001 -2014 each contain different resolutions and/or frequency).



Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gao et al “Toward Mapping crop progress at field scales though fusion of Landsat and Modis imagery” (cited in the IDS) in view of  Johannesson US 2017/0323426.  



Re claim 18 Gao discloses operations comprising: obtaining three or more groups of images, wherein each of the groups of images are satellite images that have one of a different resolution, a different frequency temporal pattern or a combination thereof than one of other groups of images (see section 2.3 and fig. 3 note that Modis BRDF Modis daily SR and Landsat DN images obtained from 2001 -2014 each contain different resolutions and/or frequency ); and performing image fusion using the three or more groups of images in an iterative process (see figure 3 note that Modis BRDF and Modis daily SR images are combined in a first iteration, the combination combined with landsat images to create a fused image in a second iteration ) utilizing image pairs from different groups of the three or more groups( see section 3.1.2 note that Landsat and Modis pairs are used to fuse the images  ) to generate predicted images. (see fig3. Note that daily 30M landsat modis fused images are calculated)

Gao does not disclose A non-transitory, computer readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising. Johannesson discloses  a similar satellite  image process which processing is performed A non-transitory, computer readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising (see paragraph 108 and 65). The motivation to combine is to implement the function with a computer. Therefore it would have been obvious before the effective filing date of the claimed invention to combine the method of Zhu with the computer readable medium of Johannessson to reach the aforementioned advantage. 



Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gao et al “Toward Mapping crop progress at field scales though fusion of Landsat and Modis imagery” (cited in the IDS) in view of  Johannesson US 2017/0323426 in further view of Zhu et al  A new geostatistical approach for filling gaps in Landsat ETM+ SLC-off images (cited in the IDS).  


Re claim 19  Gao further discloses a landsat image being  image of one of the three or more groups (see figure 3) Gao does not disclose partitioning a land sat image  images into a group of segments, wherein each segment of the group of segments includes pixels corresponding to one type of homogeneous pixels (see  section 2.2.1.1 step one note that  multiple classes (I segments ) are determined i.e. vegetation water ect see also figure 4); determining a relative difference for each segment of the group of segments see section 2.2.1.3 step 3 note that residuals (i.e. difference) are calculated based on class (i.e. segment)) are determined for each class); and adaptively correcting pixels in gaps, wherein the pixels are classified to each segment, wherein the correcting is according to the relative difference for each segment, and wherein the correcting results in an adaptively corrected image.( see section 2.2.1.5   first paragraph note that prediction of unscaled target pixels (gaps) is based on the residual vales  see section 2.2.16 note that final prediction values for target pixels are determined ).
The motivation to combine is to fill any gaps in available  Landsat images  (see abstract). One of ordinary skill in the art could have applied the methods of Gao to calculate the fused images using the gap filled images of Zhu. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhu and Johannesson with Gao to reach the aforementioned advantage.




Allowable Subject Matter
Claim 8-17 allowed. Claim2 and 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669